IN THE COURT OF APPEALS OF TENNESSEE
                        AT NASHVILLE


                                                            FILED
STATE OF TENNESSEE                     )     CANNON COUNTY
DEPARTMENT OF CHILDREN’S               )                     February 5, 1999
SERVICES,                              )     NO. 01A01-9806-JV-00275
                                                            Cecil W. Crowson
    Petitioner/Appellee                )
                                                           Appellate Court Clerk
v.                                     )     HON. JOHN B. MELTON, III
                                       )     JUDGE
TAMRA LEANN VIAR,                      )
    Respondent/Appellant               )
and                                    )
                                       )
JOHN FITZGERALD GROSS,                 )
(Present Whereabouts Unknown)          )
and                                    )
                                       )
THE UNKNOWN FATHER OF                  )
KATELYN NICOLE VIAR,                   )
(Present Whereabouts Unknown)          )
      Respondents.                     )
                                       )
IN THE MATTER OF:                      )
KATELYN NICOLE VIAR                    )
Date of Birth: 9/22/95                 )

                   ORDER ON PETITION TO REHEAR

      We have reviewed the Petition to Rehear filed on behalf of the Attorney

General and conclude that the Petition should be denied for the following

reasons.

1. The Attorney General contends that the State has proved the gounds set out

in T.C.A. § 36-117(g)(3)(A), thereby justifying termination of parental rights.

We find, however, that the testimony concerning the mother’s current

relationship with her child does not meet the requirements of 36-117-

(g)(3)(A)(i) and (iii) by clear and convincing evidence.

2. The Attorney General contends that the return of the child to the custody of

her mother presents a threat to the child’s safety. We disagree, and reference

the testimony of Lynn Lawrence, Kenneth Hazel, Lorett Quarcoo, Debbie
Holder, Ann Richey, Rita Waller, Carolyn Thomas and Dale Peterson, all of

whom have been in personal contact with the mother and child.

      The Petition to Rehear is denied at the costs of the Attorney General.



                                      ______________________________
                                      William H. Inman, Senior Judge



                                      _______________________________
                                      Houston M. Goddard, Presiding Judge



                                      _______________________________
                                      Herschel P. Franks, Judge




                                       2